
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.33



ADOBE SYSTEMS INCORPORATED

1996 OUTSIDE DIRECTORS STOCK OPTION PLAN
(as amended through September 15, 2003)


        1.    Establishment, Purpose and Term of Plan.    

        1.1   Establishment.    The Adobe Systems Incorporated Restricted Stock
Option Plan was initially established effective March 27, 1987 and amended from
time to time thereafter (the "Initial Plan"). The Initial Plan was amended and
restated in its entirety as the Adobe Systems Incorporated 1996 Outside
Directors Stock Option Plan (the "Plan") effective as of the date of its
approval by the stockholders of the Company, April 5, 1995 (the "Effective
Date").

        1.2   Purpose.    The purpose of the Plan is to advance the interests of
the Participating Company Group and its stockholders by providing an incentive
to attract and retain highly qualified persons to serve as Outside Directors of
the Company and by creating additional incentive for Outside Directors to
promote the growth and profitability of the Participating Company Group.

        1.3   Term of Plan.    The Plan shall continue in effect until the
earlier of its termination by the Board or the date on which all of the shares
of Stock available for issuance under the Plan have been issued and all
restrictions on such shares under the terms of the Plan and the agreements
evidencing Options granted under the Plan have lapsed.

        2.    Definitions and Construction.    

        2.1   Definitions.    Whenever used herein, the following terms shall
have their respective meanings set forth below:

        (a)   "Board" means the Board of Directors of the Company. If one or
more Committees have been appointed by the Board to administer the Plan, "Board"
also means such Committee(s).

        (b)   "Code" means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

        (c)   "Committee" means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board.
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or terminate the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law.

        (d)   "Company" means Adobe Systems Incorporated, a Delaware
corporation, or any successor corporation thereto.

        (e)   "Consultant" means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.

        (f)    "Director" means a member of the Board or the board of directors
of any other Participating Company.

        (g)   "Employee" means any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director's fee shall be sufficient to constitute employment for
purposes of the Plan.

1

--------------------------------------------------------------------------------




        (h)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (i)    "Fair Market Value" means, as of any date, if there is then a
public market for the Stock, the closing price of the Stock (or the mean of the
closing bid and asked prices of the Stock if the Stock is so reported instead)
as reported on the National Association of Securities Dealers Automated
Quotation ("Nasdaq") System, the Nasdaq National Market System or such other
national or regional securities exchange or market system constituting the
primary market for the Stock. If the relevant date does not fall on a day on
which the Stock is trading on Nasdaq, the Nasdaq National Market System or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date. If there is then no public market for
the Stock, the Fair Market Value on any relevant date shall be as determined by
the Board without regard to any restriction other than a restriction which, by
its terms, will never lapse.

        (j)    "Option" means a right to purchase Stock (subject to adjustment
as provided in Section 4.2) pursuant to the terms and conditions of the Plan.

        (k)   "Optionee" means a person who has been granted one or more
Options.

        (l)    "Option Agreement" means a written agreement between the Company
and an Optionee setting forth the terms, conditions and restrictions of the
Option granted to the Optionee.

        (m)  "Outside Director" means a Director of the Company who is not an
officer of the Company, an Employee, or a Consultant.

        (n)   "Parent Corporation" means any present or future "parent
corporation" of the Company, as defined in Section 424(e) of the Code.

        (o)   "Participating Company" means the Company or any Parent
Corporation or Subsidiary Corporation.

        (p)   "Participating Company Group" means, at any point in time, all
corporations collectively which are then Participating Companies.

        (q)   "Rule 16b-3" means Rule 16b-3 as promulgated under the Exchange
Act, as amended from time to time, or any successor rule or regulation.

        (r)   "Service" means the Optionee's service as a Director.

        (s)   "Stock" means the common stock of the Company, as adjusted from
time to time in accordance with Section 4.2.

        (t)    "Subsidiary Corporation" means any present or future "subsidiary
corporation" of the Company, as defined in Section 424(f) of the Code.

        2.2   Construction.    Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural, the plural shall include the singular, and
use of the term "or" shall not be exclusive.

        3.    Administration.    

        3.1   Administration by the Board.    The Plan shall be administered by
the Board, including any duly appointed Committee of the Board. All questions of
interpretation of the Plan or of any Option shall be determined by the Board,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option. Any officer of a Participating Company

2

--------------------------------------------------------------------------------

shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, determination or election which is the responsibility
of or which is allocated to the Company herein, provided the officer has
apparent authority with respect to such matter, right, obligation, determination
or election.

        3.2   Limitations on Authority of the Board.    Except as otherwise
provided herein, the Board shall have no authority, discretion, or power to
select the Outside Directors who will receive Options, to set the exercise price
of the Options, to determine the number of shares of Stock to be subject to an
Option or the time at which an Option shall be granted, to establish the
duration of an Option, or to alter any other terms or conditions specified in
the Plan, except in the sense of administering the Plan subject to the
provisions of the Plan.

        4.    Shares Subject to Plan.    

        4.1   Maximum Number of Shares Issuable.    Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be three million two hundred fifty thousand
(3,250,000) and shall consist of authorized but unissued shares or reacquired
shares of Stock or any combination thereof. If an outstanding Option for any
reason expires or is terminated or canceled or shares of Stock acquired, subject
to repurchase, upon the exercise of an Option are repurchased by the Company,
the shares of Stock allocable to the unexercised portion of such Option, or such
repurchased shares of Stock, shall again be available for issuance under the
Plan.

        4.2   Adjustments for Changes in Capital Structure.    In the event of
any stock dividend, stock split, reverse stock split, recapitalization,
combination, reclassification or similar change in the capital structure of the
Company, appropriate adjustments shall be made in the number and class of shares
subject to the Plan, and to any outstanding Options, and in the exercise price
of any outstanding Options. For any changes in capital structure made after
April 12, 2001, no adjustments shall be made in the number and class of shares
subject to the "Initial Option" or "Annual Option" (as defined in Section 6.1).
If a majority of the shares which are of the same class as the shares that are
subject to outstanding Options are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Transfer of Control as defined in
Section 8.1) shares of another corporation (the "New Shares"), the Board may
unilaterally amend the outstanding Options to provide that such Options are
exercisable for New Shares. In the event of any such amendment, the number of
shares subject to, and the exercise price of, the outstanding Options shall be
adjusted in a fair and equitable manner as determined by the Board, in its sole
discretion. Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number, and in no event may the exercise price of any Option be decreased
to an amount less than the par value, if any, of the stock subject to the
Option.

        5.    Eligibility and Type of Options.    

        5.1   Persons Eligible for Options.    An Option shall be granted only
to a person who, at the time of grant, is an Outside Director.

        5.2   Options Authorized.    Options shall be nonstatutory stock
options; that is, options which are not treated as incentive stock options
within the meaning of Section 422(b) of the Code.

        6.    Terms and Conditions of Options.    Options shall be evidenced by
Option Agreements specifying the number of shares of Stock covered thereby, in
such form as the Board shall from time to

3

--------------------------------------------------------------------------------

time establish. Option Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

        6.1   Automatic Grant of Options.    Subject to execution by an Outside
Director of the appropriate Option Agreement, Options shall be granted
automatically and without further action of the Board, as follows:

        (a)   Initial Option.    Prior to December 1, 2003, each person who is
first elected or appointed as an Outside Director after the Effective Date shall
be granted an Option to purchase sixty thousand (60,000) shares of Stock on the
date of such initial election or appointment. Commencing on December 1, 2003,
each person who is first elected or appointed as an Outside Director after the
Effective Date shall be granted an Option to purchase fifty thousand (50,000)
shares of Stock on the date of such initial election or appointment (Each, an
"Initial Option"). Notwithstanding anything herein to the contrary, a Director
of the Company who previously did not qualify as an Outside Director shall not
receive an Initial Option in the event that such Director subsequently becomes
an Outside Director.

        (b)   Annual Option.    Prior to December 1, 2003, each Outside Director
(including any Director of the Company who previously did not qualify as an
Outside Director but who subsequently becomes an Outside Director) shall be
granted, on the day immediately following the day of each annual meeting of the
stockholders of the Company (an "Annual Meeting") following which such person
remains an Outside Director, an Option to purchase forty thousand (40,000)
shares of stock. Commencing on December 1, 2003, each Outside Director
(including any Director of the Company who previously did not qualify as an
Outside Director but who subsequently becomes an Outside Director) shall be
granted, on the day immediately following the day of an Annual Meeting following
which such person remains an Outside Director, an Option to purchase twenty-five
thousand (25,000) shares of Stock (Each, an "Annual Option"). Notwithstanding
the foregoing, an Outside Director who received an Initial Option subsequent to
the preceding year's Annual Meeting shall not receive an Annual Option with
respect to the current year's Annual Meeting.

        (c)   Right to Decline Option.    Notwithstanding the foregoing, any
person may elect not to receive an Option by delivering written notice of such
election to the Board no later than the day prior to the date such Option would
otherwise be granted. A person so declining an Option shall receive no payment
or other consideration in lieu of such declined Option. A person who has
declined an Option may revoke such election by delivering written notice of such
revocation to the Board no later than the day prior to the date such Option
would be granted pursuant to Section 6.1(a) or (b), as the case may be.

        6.2   Discretion to Vary Option Size.    Notwithstanding any provision
of the Plan to the contrary, the Board may, in its sole discretion, increase or
decrease the number of shares of Stock that would otherwise be subject to one or
more Initial Options or Annual Options to be granted pursuant to Section 6.1 if,
at the time of such exercise of discretion, (a) the "disinterested
administration" provisions contained in paragraph (c)(2)(i) of Rule 16b-3 are no
longer applicable to any employee benefit plan maintained by a Participating
Company and (b) the exercise of such discretion would not otherwise preclude any
transaction in an equity security of the Company by an officer or Director of a
Participating Company from being exempt from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3.

        6.3   Exercise Price.    The exercise price per share of Stock subject
to an Option shall be the Fair Market Value of a share of Stock on the date the
Option is granted.

4

--------------------------------------------------------------------------------




        6.4   Exercise Period.    Each Option shall terminate and cease to be
exercisable on the date ten (10) years after the date of grant of the Option
unless earlier terminated pursuant to the terms of the Plan or the Option
Agreement.

        6.5   Right to Exercise Options.    Except as otherwise provided in the
Plan or in the Option Agreement and provided that the Optionee's Service has
been continuous from the date of Option grant until the relevant date set forth
below, each Option, whether an Initial Option or an Annual Option, shall become
vested and exercisable cumulatively for shares of Stock subject to the Option
(the "Option Shares") as follows:

        (a)   25% of the Option Shares shall vest and first become exercisable
on the day immediately preceding the day of the first Annual Meeting following
the date of Option grant.

        (b)   25% of the Option Shares shall vest and first become exercisable
on the day immediately preceding the day of the second Annual Meeting following
the date of Option grant.

        (c)   50% of the Option Shares shall vest and first become exercisable
on the day immediately preceding the day of the third Annual Meeting following
the date of Option grant.

        6.6   Payment of Exercise Price.

        (a)   Forms of Consideration Authorized.    Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company of shares of Stock owned by the
Optionee having a Fair Market Value not less than the exercise price, (iii) by
the assignment of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a "Cashless Exercise"), or (iv) by any combination thereof.

        (b)   Tender of Stock.    Notwithstanding the foregoing, an Option may
not be exercised by tender to the Company of shares of Stock to the extent such
tender of Stock would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company's stock.
Unless otherwise provided by the Board, an Option may not be exercised by tender
to the Company of shares of Stock unless such shares either have been owned by
the Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

        (c)   Cashless Exercise.    The Company reserves, at any and all times,
the right, in the Company's sole and absolute discretion, to establish, decline
to approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.

        6.7   Tax Withholding.    The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to such Option or the shares acquired
upon exercise thereof. Alternatively or in addition, in its sole discretion, the
Company shall have the right to require the Optionee to make adequate provision
for any such tax withholding obligations of the Participating Company Group
arising in connection with the Option or the shares acquired upon exercise
thereof. The Company shall have no obligation to deliver shares of Stock until
the Participating Company Group's tax withholding obligations have been
satisfied.

5

--------------------------------------------------------------------------------

        7.    Standard Form of Option Agreement.    

        7.1   Initial Option.    Unless otherwise provided for by the Board at
the time an Initial Option is granted, each Initial Option shall comply with and
be subject to the terms and conditions set forth in the form of Nonstatutory
Stock Option Agreement for Outside Directors (Initial Option) adopted by the
Board concurrently with its adoption of the Plan and as amended from time to
time.

        7.2   Annual Option.    Unless otherwise provided for by the Board at
the time an Annual Option is granted, each Annual Option shall comply with and
be subject to the terms and conditions set forth in the form of Nonstatutory
Stock Option Agreement for Outside Directors (Annual Option) adopted by the
Board concurrently with its adoption of the Plan and as amended from time to
time.

        7.3   Authority to Vary Terms.    Subject to the limitations set forth
in Section 3.2, the Board shall have the authority from time to time to vary the
terms of any of the standard forms of Option Agreement described in this
Section 7 either in connection with the grant or amendment of an individual
Option or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Option Agreement are not inconsistent with the
terms of the Plan. Such authority shall include, but not by way of limitation,
the authority to grant Options which are immediately exercisable subject to the
Company's right to repurchase any unvested shares of Stock acquired by the
Optionee upon the exercise of an Option in the event such Optionee's Service is
terminated for any reason.

        8.    Transfer of Control.    

        8.1   Definition.    A "Transfer of Control" shall be deemed to have
occurred in the event any of the following occurs with respect to the Company:

        (a)   the direct or indirect sale or exchange by the stockholders of the
Company of all or substantially all of the stock of the Company where the
stockholders of the Company before such sale or exchange do not retain, directly
or indirectly, at least a majority of the beneficial interest in the voting
stock of the Company;

        (b)   a merger or consolidation in which the stockholders of the Company
before such merger or consolidation do not retain, directly or indirectly at
least a majority of the beneficial interest in the voting stock of the Company;

        (c)   the sale, exchange, or transfer of all or substantially all of the
assets of the Company (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of the Company before such sale, exchange or
transfer retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the corporations to which the assets were
transferred); or

        (d)   a liquidation or dissolution of the Company.

        8.2   Effect of Transfer of Control on Options.    In the event of a
Transfer of Control, any unexercisable or unvested portion of the outstanding
Options shall be immediately exercisable and vested in full as of the date
thirty (30) days prior to the date of the Transfer of Control. The exercise or
vesting of any Option that was permissible solely by reason of this Section 8.2
shall be conditioned upon the consummation of the Transfer of Control. In
addition, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the "Acquiring Corporation"),
may either assume the Company's rights and obligations under outstanding Options
or substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation's stock. Any Options which are neither assumed or
substituted for by the

6

--------------------------------------------------------------------------------

Acquiring Corporation in connection with the Transfer of Control nor exercised
as of the date of the Transfer of Control shall terminate and cease to be
outstanding effective as of the date of the Transfer of Control.

        9.    Nontransferability of Options.    During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee's
guardian or legal representative. No Option shall be assignable or transferable
by the Optionee, except by will or by the laws of descent and distribution.

        10.    Termination or Amendment of Plan.    The Board may terminate or
amend the Plan at any time. However, subject to changes in the law or other
legal requirements that would permit otherwise, without the approval of the
Company's stockholders, there shall be (a) no increase in the total number of
shares of Stock that may be issued under the Plan (except by operation of the
provisions of Section 4.2), and (b) no expansion in the class of persons
eligible to receive Options. Furthermore, to the extent required by Rule 16b-3,
provisions of the Plan addressing eligibility to participate in the Plan and the
amount, price and timing of Options shall not be amended more than once every
six (6) months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules hereunder. In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Option, or any unexercised portion thereof, without the consent of
the Optionee, unless such termination or amendment is necessary to comply with
any applicable law or government regulation.

        11.    Continuation of Initial Plan as to Outstanding Options.    Any
other provision of the Plan to the contrary notwithstanding, the terms of the
Initial Plan shall remain in effect and apply to all Options granted pursuant to
the Initial Plan.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies
that the foregoing Adobe Systems Incorporated 1996 Outside Directors Stock
Option Plan was duly adopted by the Board on December 20, 1995 and further
amended on December 17, 1999, April 12, 2001, February 12, 2002 and
September 15, 2003.

  /s/  KAREN O. COTTLE    
Secretary

8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.33



ADOBE SYSTEMS INCORPORATED 1996 OUTSIDE DIRECTORS STOCK OPTION PLAN (as amended
through September 15, 2003)
